DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021, has been entered.
Applicant’s amendment filed August 16, 2021, is now entered.  Applicant amended claims 1 and 12.  Claims 1-20 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1 and 12 require “the at least one starter bar extends along substantially the entire length of the lower portion of the photovoltaic module.”  This feature of the claimed invention is directed toward new matter.
Applicant’s originally-filed disclosure does not contain written support for this feature of the claimed invention.  Specifically, there is no disclosure regarding the extension of the starter bar along substantially the entire length of the lower portion of the photovoltaic module.
Additionally, Applicant cannot rely on the figures to remedy the deficiencies of the written description because there is no indication the figures are to scale.
Therefore, this feature of the claimed invention is rejected for containing new matter.  Claims 2-11 and 13-20 are rejected due to their dependency on claim 1 and 12, respectively.
(4)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended claims 1 and 12 require “the at least one starter bar extends along substantially the entire length of the lower portion of the photovoltaic module.”  Although relative terms are not per se indefinite, in this instance the disclosure lacks any context or explanation as to how much variation is permitted by “substantially” in the claimed invention.  Accordingly, the claim language is insolubly ambiguous.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 2-11 and 13-20 are rejected due to their dependency on claim 1 and 12, respectively.
(5)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Patent No. 8,713,858) in view of Ullman (U.S. Publication No. 2003/0101662).
	With respect to claim 1, Xie teaches a method comprising installing at least one starter bar (12) to a roof deck (unlabeled base, penetrated by fastener 16 in Figure 8, for example), wherein the starter bar is in the form of an L-foot attachment (12) and includes a foot base that is represented by the base of the bracket.  Figures 3, 4 and 8 and Col. 2, Lines 43-55.  Xie teaches the foot base extends along a length of the at least one starter bar.  Figure 3.

	Xie further teaches the method comprises overlapping additional water shedding layers over the one of the first plurality of water shedding layers.  Figure 8.  Specifically, as seen in Figure 8, layers 11, which are most likely roof tiles but are otherwise not described by Xie are overlapped over the one of the first plurality of water shedding layers (20).  Figure 8.  Examiner further notes the claimed invention broadly recites the first plurality of water shedding layers and does not exclude this configuration from the claimed method.
	Xie next teaches the method discloses installing at least one first photovoltaic module (15), wherein the module has a top surface, bottom surface, upper portion, lower portion and a pair of side portions extending from the upper portion to the lower portion.  Figure 4 and Col. 2, Line 47.  Xie teaches the method further comprises attaching one at least one first foot module (17) to the upper portion of the photovoltaic module.  Figure 4 and Col. 3, Line 60.  Furthermore, as seen in Figures 8 and 9, either layer 11 or an unlabeled layer are positioned below the first foot module at its attachment point to the roof deck via the L-foot attachment (12), wherein either of layer 11 or the unlabeled layer are a last overlapping layer of the at least one of another of the first plurality of water shedding layers to the roof deck.  Figures 8 and 9.  Xie’s Figure 9 additionally illustrates the roof is water proof.  Figure 9.
	Xie’s method is silent as to whether the lower portion of each of the at least one first photovoltaic module overlaps the foot base of the at least one starter bar.

	It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Xie with Ullman is the use of a known technique to improve a similar method in the same way.  Both Xie and Ullman are directed toward methods of mounting a photovoltaic panel to a roofing array.  Ullman teaches a mounting arrangement comprising attaching a plurality of photovoltaic modules to a mounting rail, wherein the modules are positioned to overlap the module mount and its base.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Xie in view of Ullman so that a mounting rail is utilized to mount the photovoltaic modules thereon because Ullman teaches this to be an effective mounting method, meaning the modification has a reasonable expectation of success.  Furthermore, when Xie is modified in view of Ullman, as explained above, the photovoltaic module overlaps the foot base because the foot base extends along the length of the starter bar, which is the module mount in Xie’s method.
	Finally, modified Xie teaches, as seen in Figure 4, the at least one starter bar extends along substantially the entire length of the lower portion of the photovoltaic module.  Xie, Figure 4.
claim 2, modified Xie teaches the last overlapping layer of the at least one of another of the first plurality of water shedding layers is layer 11 or the unlabeled layer depicted in Figures 8 and 9, as explained above, wherein either layer is part of the water proofing of the roof and thus a second water shedding layer within the scope of the claimed invention.  Figures 8 and 9.
With respect to claims 3 and 4, modified Xie teaches the method comprises overlapping at least one of another of the first plurality of water shedding layers over the one of the first plurality of water shedding layers, wherein the at least one of another of the first plurality of water shedding layers is a second water shedding layer.  Figure 8.  Specifically, as seen in Figure 8, layers 11, which are most likely roof tiles but are otherwise not described by Xie are overlapped over the one of the first plurality of water shedding layers (20).  Figure 8.  Xie further teaches, as seen in Figures 4, 8 and 9, a plurality of layer 11s overlap one another up the slope of the rope, wherein these layers meet the requirement for third water shedding layers overlapping the second water shedding layer and a fourth water shedding layer overlapping the third water shedding layer.  Figure 4, 8 and 9.  
Finally, regarding either the third or fourth water shedding layer being the last overlapping layer of the at least one of another of the first plurality of water shedding layers with the first foot module affixed on the last overlapping layer, modified Xie teaches this limitation is satisfied by the roofing system being a sealed integrated structure, meaning the first foot module satisfies the requirements of the claimed invention by being within the sealed integrated structure and at least indirectly in contact with the third and fourth water shedding layers.  Figures 4, 8 and 9.
claims 5, 6, and 7, modified Xie teaches the first, second, third and fourth water shedding layers are part of a sealed integrated roof structure to waterproof the roof, meaning each of the water shedding layers is affixed to the roof deck within the scope of the claimed invention.  Figures 8 and 9 and Col. 3, Line 64 to Col. 4, Line 5.
With respect to claims 8 and 9, modified Xie teaches the method comprises affixing first, second, third and fourth water shedding layers on the roof deck.  Figures 4, 8 and 9.  Xie further teaches, as seen in Figures 4, 8 and 9, for example, the shedding layers are arranged in an overlapping roof tile arrangement, meaning the second water shedding layer includes a first edge positioned offset from the foot base of the starter bar, which is positioned under the first water shedding layer, the third water shedding layer includes a first edge that is positioned offset from the first edge of the second water shedding layer and the fourth water shedding layer includes a first edge that is positioned offset from the first edge of the third water shedding layer.  Figures 4, 8 and 9.
With respect to claim 10, modified Xie teaches the method comprises installing one of a second plurality of water shedding layers over the at least one first foot module in the form of the tiling (11) placed thereon with an additional second plurality of water shedding layer overlapping the initial second plurality of water shedding layer via the placement of an additional tile (11).  Figures 4, 8 and 9.
With respect to claim 11, modified Xie teaches the method comprises the step of installing at least one second photovoltaic module (15), wherein the at least one second photovoltaic module has top and bottom surfaces and upper, lower and side portions, the side portions extending from the upper portion to the lower portion.  Figure 4 and Col. 2, Line 47.  

	Furthermore, modified Xie teaches a configuration having the lower portion of the photovoltaic module secured to the foot base of a module mount to overlap the foot base of the module mount.  Ullman, Figures 14 and 18.  Ullman further teaches, as seen in Figure 14, it’s known to install the modules in an array.  Accordingly, when Xie’s method is modified in view of Ullman, the plurality of photovoltaic modules are similarly arrayed such that the lower portion of the at least one second module overlaps the at least one first foot module of the one first photovoltaic module.
With respect to claim 12, Examiner notes the system claim does not require installation of the component parts and merely requires their presence within the defined system.  Because of this, the system claim contains several recitations of intended use language.  Specifically, “configured to be installed to a roof deck,” “one of which is configured to be installed over the foot base of the at least one starter bar,” “configured to overlap and be installed over the one of the first plurality of water shedding layer,” “configured to be attached to the upper portion of the at least one first photovoltaic module,” “is configured to align with the foot base of the at least one starter bar” and “is configured to be affixed on a last overlapping layer of the at least one of another of the first plurality of water shedding layers to the roof deck” are statements of intended 
Xie and Ullman, as combined, teach a roofing system comprising at least one starter bar (12) configured to be installed to a roof deck (unlabeled base, penetrated by fastener 16 in Figure 8, for example), wherein the starter bar is in the form of an L-foot attachment (12) and includes a foot base that is represented by the base of the bracket.  Xie, Figures 3, 4 and 8 and Col. 2, Lines 43-55.  Xie teaches the foot base extends along a length of the at least one starter bar.  Figure 3.
	Xie further teaches the system comprises one of a first plurality of water shedding layers that is configured to be installed over the foot base of the at least one starter bar, wherein the water shedding layer is represented by flashing member (20) which is adapted to seal penetrations of the roof.  Figures 3 and 4 and Col. 2, Lines 43-51.
	Xie further the system comprises overlapping additional water shedding layers over the one of the first plurality of water shedding layers.  Figure 8.  Specifically, as seen in Figure 8, layers 11, which are most likely roof tiles but are otherwise not described by Xie are overlapped over the one of the first plurality of water shedding layers (20).  Figure 8.  Examiner further notes the claimed invention broadly recites the first plurality of water shedding layers and does not exclude this configuration from the claimed method.
	Xie next teaches the system further comprises at least one first photovoltaic module (15), wherein the module has a top surface, bottom surface, upper portion, lower portion and a pair of side portions extending from the upper portion to the lower portion.  Figure 4 and Col. 2, Line 47.  Xie teaches the system further comprises at least one first foot module (17) configured to be attached to the upper portion of the photovoltaic module.  Figure 4 and Col. 3, Line 60.  
	Xie and Ullman, as combined above, further teach the lower portion of the first photovoltaic module is configured to overlap the foot base of the at least one starter bar.  Xie, Figures 4, 8 and 9 and Ullman, Figures 5, 14 and 18.
	Finally, modified Xie teaches, as seen in Figure 4, the at least one starter bar extends along substantially the entire length of the lower portion of the photovoltaic module.  Xie, Figure 4.
	With respect to claim 13, modified Xie teaches the last overlapping layer of the at least one of another of the first plurality of water shedding layers is layer 11 or the unlabeled layer depicted in Figures 8 and 9, as explained above, wherein either layer is part of the water proofing of the roof and thus a second water shedding layer within the scope of the claimed invention.  Figures 8 and 9.
	With respect to claims 14 and 15, Examiner notes the statements “configured to overlap the one of the first plurality of water shedding layers,” “configured to overlap the second water shedding layer,” and “configured to overlap the third water shedding layer” are statements of intended use that do not further limit the claimed invention.  The cited statements recite function performed by the water shedding layers.  Any water shedding layers meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.

With respect to claim 16, Examiner notes the statement “configured to align with a corresponding one of the foot base of the plurality of starter bars” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the system.  Any system meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Xie teaches the system comprises a plurality of starter bars (Figure 4) and a plurality of first photovoltaic modules arrayed with one another, wherein the lower portions of the modules are configured to overlap the corresponding one of the foot base of the plurality of starter bars.  Xie, Figures 4, 8 and 9 and Ullman, Figures 5, 14 and 18.
With respect to claims 17, Examiner notes the statements “configured to be installed over the at least one first module foot” and “configured to overlap and be installed over the one of the second plurality of water shedding layers” are statements of intended use that do not further limit 
Modified Xie teaches the system comprises a second plurality of water shedding layers in the form of a flashing member (20) configured to be installed over the first module foot and additional water shedding layers in the form of tiles 11 that are configured to overlap and be installed over the one of the second plurality of water shedding layers.  Xie, Figures 3, 4 and 8 and Col. 2, Lines 43-51.
With respect to claim 18, Examiner notes the statements “configured to be attached to the upper portion of the at least one second photovoltaic module,” “configured to align with the at least one first foot module of the at least one first photovoltaic module” and “configured to be affixed on a last overlapping layer of the at least one of another of the second plurality of water shedding layers to the roof deck” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the system.  Any system meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Xie teaches the system comprises a second photovoltaic module (15), wherein the at least one second photovoltaic module has top and bottom surfaces and upper, lower and side portions, the side portions extending from the upper portion to the lower portion.  Figure 4 and Col. 2, Line 47.  Modified Xie teaches the system further comprises at least one second foot module (17) configured to be attached to the upper portion of the second photovoltaic module.  Figure 4 and Col. 3, Line 60.  Furthermore, as seen in Figures 8 and 9, either layer 11 or an unlabeled layer are configured to be positioned below the second foot module at its attachment 
	Furthermore, modified Xie teaches a system configuration having the lower portion of the photovoltaic module configured to be secured to the foot base of a module mount and overlapped with the foot base of the module mount.  Ullman, Figures 5, 14 and 18.  Ullman further teaches, as seen in Figure 14, it’s known to install the modules in an array.  Accordingly, when Xie’s system is modified in view of Ullman, the plurality of photovoltaic modules are similarly configured to be arrayed such that the lower portion of the at least one second module is configured to overlap the at least one first foot module of the one first photovoltaic module.
(6)
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Patent No. 8,713,858) in view of Ullman (U.S. Publication No. 2003/0101662), as applied to claims 1-18 above, and further in view of Mao et al. (U.S. Publication No. 2016/0359451).
With respect to claims 19 and 20, Examiner notes the statements “is configured to be attached to the at least one first photovoltaic module and position the at least one module-level power electronic under the bottom surface of the at least one first photovoltaic module” and “configured to be removably attached to at least one of the top portion, the lower portion and either of the side portions of the at least one first photovoltaic module” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the bracket of the system.  Any system with a bracket meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.

However, Mao, which deals with photovoltaic module roofing systems, teaches the modules of such a system are provided with a removably attachable hook member containing bracket (303, Figure 3 and Figures 7a-7d) to secure wiring to the module and to keep the wiring from overlying the photovoltaic cells of the module.  Figures 3 and 7a-7d and Paragraphs 31 and 35.  The bracket, as seen in Figure 3, is attachable to the side of the photovoltaic module.  Figure 3.  Furthermore, the bracket has the capability of securing the wiring to the bottom surface of the module by being installed in an inverted position.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the bracket taught by Mao in modified Xie’s system because doing so secures the module wiring to the module without overlying the photovoltaic cells of the module.
(7)
Response to Arguments
Applicant’s arguments are not persuasive.  Applicant first argues modifying Xie in view of Ullman will render Xie’s flashing system inoperable.  Applicant’s argument is not persuasive because it appears to misunderstand the rejection of record.  Modifying Xie in view of Ullman incorporates a rail into Xie’s mounting system without modifying the L-foot attachment.  Accordingly, modifying Xie in view of Ullman would not eliminate Xie’s direct attachment of the L-foot fastener to the roof to the roof deck because Ullman’s rail is incorporated into Xie’s mounting arrangement.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
(8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759